Citation Nr: 0901664	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  06-05 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bipolar disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from May 1973 to March 
1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2005 rating decision by which the RO denied 
entitlement to service connection for bipolar disorder.  

In July 2006 and April 2007, the veteran failed to appear for 
personal hearings scheduled to take place before Decision 
Review Officers at the RO.  In June 2007, he did not report 
for a travel Board hearing.  As to the latter two missed 
hearings, the veteran requested neither postponements nor 
rescheduling.  He supplied no reason for his failures to 
appear.  Pursuant to 38 C.F.R. § 20.704(d) (2008), when an 
appellant fails to report for a scheduled hearing and has not 
requested a postponement, the case will be processed as 
though the request for a hearing was withdrawn.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The evidence reflects that the veteran lost weight during the 
end of his period of service due to diminished appetite.  On 
separation, he complained that people, to include his 
commander, were "messing" with him.  He also reported 
nervous trouble.  The post-service evidence indicates a long 
history of mental health problems.  The veteran failed to 
appear for a VA psychiatric examination scheduled in 
furtherance of his claim.  It is not clear, however, that he 
was sent notice to the most current address of record.  The 
veteran had previously provided a different address.  The 
Compensation and Pension Examination Inquiry sheet in the 
claims file indicates that it was not known if the veteran's 
permanent address had changed and that he was currently a 
resident at a behavioral center.  The Board is of the opinion 
that another VA examination should be scheduled for the 
veteran, with notice of the scheduled examination sent to the 
veteran at his current address of record.  The veteran should 
be advised of the consequences of failing to report for a VA 
medical examination.  38 C.F.R. § 3.655 (2008).

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Schedule a VA psychiatric examination.  
The examiner should be asked to diagnose 
all present psychiatric disorders and to 
provide an opinion as to whether it is at 
least as likely as not (50 percent or 
greater likelihood) that any such 
disability is of service onset or 
otherwise related thereto.  The examiner 
should review pertinent documents in the 
claims file in conjunction with the 
examination and provide a rationale for 
all opinions and conclusions.  The 
examination report should indicate whether 
the claims file was reviewed.  A copy of 
the notice of the examination sent to the 
veteran should be maintained in the claims 
file.

2.  Advise the veteran that failure to 
report for a scheduled VA examination 
without good cause shown may result in 
adverse consequences.  38 C.F.R. § 3.655.

3.  Undertake any other development deemed 
necessary and readjudicate the issue on 
appeal.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be issued a 
supplemental statement of the case.  The 
veteran and his representative should be 
given an opportunity to respond to the 
supplemental statement of the case.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

